DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawakami (WO 2019/138961).
Regarding Claims 1 and 12, Kawakami discloses a  laser detection and ranging system and method [0002; 0079] comprising: a transmitter configured to emit a directed optical signal [#10 of Fig 13; 0089]; a shared optical aperture through which the directed optical signal is emitted, the shared optical aperture comprising a first pupil plane, the shared optical aperture also to receive a return optical signal that is based on the directed optical signal [#40 of Fig 13; 0081]; a mirror having a hole through which the directed optical signal passes, the mirror also to reflect the return optical signal towards an imager[#20 of Fig 13; 0079]; the imager to receive the return optical signal and to generate an image of an intended scene and target, the image being based on a portion of the return optical signal [#50 of Fig 13; 0081]; a partial aperture obscuration at a second pupil plane, the second pupil plane being an optical conjugate of the first pupil plane, the partial aperture obscuration to block a portion of internal backscatter in the return optical signal [#55 of Fig 13; 0068-69; 0072; 0100-01]; and a focal plane to record the image, the image having at least a portion of the internal backscatter blocked, where the partial aperture obscuration is between the imager and the focal plane [#52, #56 of Fig 13; 0088; 0090].
Regarding Claim 2, Kawakami also discloses wherein the transmitter configured to emit a directed optical signal comprises a laser [0002-3].
Regarding Claims 3 and 13, Kawakami also discloses wherein a shape of the partial aperture obscuration is based on a shape of the hole [#55 of Fig 13; 0069-9; 0072; 0090; 0100-01].
Regarding Claims 4 and 14, Kawakami also discloses wherein a location of the partial aperture obscuration is based on a location of the hole [#55 of Fig 13; 0068-9; 0072; 0090; 0100-01].
Regarding Claims 5 and 15, Kawakami also discloses wherein a size of the partial aperture obscuration is based on a size of the hole [#55 of Fig 13; 0069-9; 0072; 0090; 0100-01].
Regarding Claim 6, Kawakami also discloses wherein the internal backscatter comprises near-field backscatter [0015; 0027].
Regarding Claim 7, Kawakami also discloses wherein the mirror having a hole is an optical conjugate of the first pupil plane [Fig 13]
Regarding Claims 8 and 18, Kawakami also discloses wherein the mirror having a hole is an optical conjugate of the second pupil plane [Fig 13].
Regarding Claims 9, 19-20, Kawakami also discloses an afocal foreoptic to increase the optical aperture size and decrease the directed optical signal divergence [#40 of Fig 13; 0018-19].
Regarding Claims 10 and 16, Kawakami also discloses wherein the hole is off- center relative to a plane of the mirror; and wherein the partial aperture obscuration is off-center relative to a cross-section of an optical path of the return optical signal [Fig 15; 0108-09].
Regarding Claims 11 and 17, Kawakami also discloses wherein the hole is centered relative to a plane of the mirror; and wherein the partial aperture obscuration is centered relative to a cross-section of an optical path of the return optical signal [Fig 13].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645